DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2021 has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “a second user interface configured to control both the at least one first device and the at least one second device.”  However, claim 12 depends from claim 11, which already recites a second user interface (“wherein the plurality of user inputs are input via a first user interface and a second user interface…wherein the second user interface is configured to 
Claim 30 similarly recites, “a second user interface configured to control both the at least one first device and the at least one second device.”  However, claim 30 depends from claim 29, which already recites a second user interface (“wherein the plurality of user inputs are input via a first user interface and a second user interface…wherein the second user interface is configured to control the at least one second device.”).  It is unclear as to whether the “second user interface” of claim 30 is intended to refer to the same “second user interface” of claim 29.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 11, 14-17, 19, 21-24, 27, 29, 32-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application Publication No. EP 2,879,470 A1 to Ogawa (“Ogawa”).  It is noted that the Ogawa reference is originally cited in Applicant’s IDS filed on August 9, 2021.
Regarding claims 1, 19 and 37, Ogawa describes a control method of a mobile device that controls one or more pieces of lighting equipment that illuminate a space (see e.g. paragraph 0003).  Like claimed, Ogawa particularly teaches:
in response to user input, monitoring user interaction with a control device to control each of a plurality of devices, the plurality of devices comprising a least one first device and at least one second device (see e.g. paragraphs 0003, 0060-0062, 0069 and 0144, and FIG. 3: Ogawa discloses that the mobile device displays a scene selection screen that includes a scene configuration button, e.g. a “create button.”  Ogawa discloses that in response to user-selection of the scene configuration button, the mobile device displays a scene configuration screen for configuring a new scene that indicates a new lighting state by the one or more pieces of lighting equipment – see e.g. paragraphs 0003, 0070, 0086-0088 and 0145-0146, and FIG. 5. The scene configuration screen particularly comprises one or more GUI components, e.g. configuration sliders, for each of the one or more pieces of lighting equipment, whereby the user interacts with each GUI component to adjust a parameter, e.g. a brightness or tone, of a corresponding piece of lighting equipment – see e.g. paragraphs 0003, 0089-0091, 0094, 0100, 0148-0152, and FIG. 5.  As the user interacts with the GUI components, the mobile device sends control signals to the one or more pieces of lighting equipment to adjust the lighting equipment according to the user interaction – see e.g. paragraphs 0150-0152.  Accordingly, Ogawa teaches monitoring, in response to user input selecting a scene configuration button, user interaction with a control device, i.e. interaction with the mobile device, to control each of a plurality of devices, i.e. lighting equipment, the plurality of devices comprising at least one first device and at least one second device.);
recording, while monitoring the user interaction with the control device, at least one configuration setting based on at least one user input provided to the control device (see e.g. paragraphs 0003, 0086-0091, 0100 and 0145-0146, and FIG. 5: like noted above, Ogawa discloses that the mobile device displays a scene configuration screen for configuring a new scene, wherein the scene configuration screen comprises one or more GUI components, e.g. configuration 
in response to further user input, storing, with the control device, the at least one configuration setting in at least one memory of the control device (see e.g. paragraphs 0049-0051, 0054-0058 and 0165: Ogawa teaches that the mobile device stores the configuration information for the lighting equipment in its memory as a new scene.  Ogawa teaches that this is done in response to further user input, e.g. user input for capturing an image of the configured scene – see e.g. paragraphs 0157-0165 and FIGS. 10B and 11.);
	associating a plurality of configuration settings with a scene object, the plurality of configuration settings based on a plurality of user inputs and comprising the at least one configuration setting (see e.g. paragraphs 0049-0051, 0054-0058 and 0165: as noted above, Ogawa teaches that the mobile device stores the configuration information for the lighting equipment in its memory as a new scene.  Ogawa teaches that the configuration information is associated with a scene name and icon, and can include the configuration and
	in response to activation of the scene object via the control device, transmitting a plurality of control signals, the plurality of control signals based on the plurality of configuration settings and configured to control the plurality of devices (see e.g. paragraphs 0060-0065, 0129-0134:  Ogawa discloses that the mobile device displays a scene selection screen that includes an icon representing the new scene.  In response to user selection of such a scene icon on the scene selection screen, the control device transmits a plurality of control signals configured to control the lighting equipment based on the configuration information associated with the scene – see e.g. paragraphs 0147 and 0183.).
Accordingly, Ogawa teaches a computer-implemented method like that of claim 1, which is for creating a configuration for a plurality of devices.  Ogawa discloses that such teachings can be implemented via program instructions (i.e. software) stored in the memory (i.e. non-transitory computer-readable medium) of a mobile device for execution by the processor thereof (see e.g. paragraphs 0019 and 0142).  Such a mobile device implementing the above-described teachings of Ogawa is considered a system like that of claim 19 for creating a configuration for a plurality of devices.  Moreover, the memory of such a mobile device storing software to implement the above-described teachings of Ogawa is considered a computer-program product like that of claim 37 for creating a configuration for a plurality of devices.
	As per claims 3 and 21, Ogawa further teaches determining a plurality of devices (i.e. lighting equipment) in communication with the control device (see e.g. paragraphs 0031, 0078-0086, 0090 and 0100, and FIG. 5: Ogawa teaches that the configuration screen for configuring a new scene comprises GUI components, e.g. sliders, for configuring different lighting equipment in communication with the mobile device.  The mobile device necessarily determines the lighting equipment in order to display the appropriate GUI components associated 
	As per claims 4 and 22, Ogawa further teaches displaying a plurality of user interfaces configured to control the plurality of devices (see e.g. paragraphs 0090-0096 and 0100, and FIG. 5: Ogawa discloses that the configuration screen for configuring a new scene comprises GUI components, e.g. sliders, for different lighting equipment to enable the user to adjust e.g. the brightness or tone of the different lighting equipment.  The GUI components associated with each of the different lighting equipment is considered a user interface configured to control that lighting equipment.).  Accordingly, Ogawa further teaches a method and system like that of claims 4 and 22, respectively.
	As per claims 5 and 23, Ogawa particularly teaches that the user input comprises activation of a recording option on a user interface of the control device (see e.g. paragraphs 0003, 0070, 0086-0088 and 0145-0146, and FIGS. 3 and 5: like noted above, Ogawa discloses that in response to user-selection of the scene configuration button on the scene selection screen, the mobile device displays a scene configuration screen for configuring a new scene that indicates a new lighting state by the one or more pieces of lighting equipment – see e.g. paragraphs 0003, 0069-0070, 0086-0088 and 0145-0146, and FIG. 5.  The scene configuration button can be considered a “recording option” like claimed.).  Accordingly, Ogawa further teaches a method and system like that of claims 5 and 23, respectively.
	As per claims 6 and 24, Ogawa discloses that the further user input comprises activation of the recording option or a second recording option on the user interface of the control device (see e.g. paragraphs 0049-0051, 0054-0058 and 0165: Ogawa teaches that the mobile device stores the configuration information for the lighting equipment in its memory as a new scene.  As noted above, Ogawa teaches the mobile devices stores the configuration information as a new scene in response to further user input, e.g. user input for capturing an image of the configured scene – see e.g. paragraphs 0157-0165 and FIGS. 10B and 11.  Ogawa discloses 
	As per claims 9 and 27, Ogawa further teaches adjusting at least one configuration setting based on further user input on the control device after associating the plurality of configuration settings with the scene object (see e.g. paragraphs 0170-0177 and 0183-0189: Ogawa teaches enabling a user to edit an existing scene, whereby the user adjusts at least one configuration setting based on additional user input to the mobile device; this occurs after the scene comprising a plurality of associated configuration settings is created.).  Accordingly, Ogawa further teaches a method and system like that of claims 9 and 27, respectively.
	As per claims 11 and 29, Ogawa further discloses that the plurality of user inputs are input via a first user interface and a second user interface, wherein the first user interface is configured to control the at least one first device, and wherein the second user interface is configured to control the at least one second device (see e.g. paragraphs 0090-0096 and 0100, and FIG. 5: Ogawa discloses that the configuration screen for configuring a new scene comprises GUI components, e.g. sliders, for different lighting equipment to enable the user to adjust e.g. the brightness or tone of the different lighting equipment.  The GUI components associated with each of the different lighting equipment can be considered a separate user interface configured to control that lighting equipment, and so the inputs for configuring the new screen would entail a plurality of user inputs including a user input to a first user interface, e.g. to a first slider associated with first lighting equipment, to control the first lighting equipment and a user input to a second user interface, e.g. to a second slider associated with second lighting equipment, to control the second lighting equipment.).  Accordingly, Ogawa further teaches a method and system like that of claims 11 and 29, respectively.

	As per claims 15 and 33, Ogawa teaches that the scene object is displayed in a scrollable list among a plurality of scene objects, wherein each scene object is displayed with a name and a graphical icon (see e.g. paragraphs 0062-0063, 0067, 0072-0076 and 0130-0133, and FIGS. 3 and 8: Ogawa discloses that the scene object is displayed in the scene selection screen in a scrollable list among a plurality of scene objects, each scene object being represented by a graphical icon and name.).  Accordingly, Ogawa further teaches a method and system like that of claims 15 and 33, respectively.
	As per claims 16 and 34, Ogawa further teaches that the plurality of configuration settings are recorded based on a state or setting of a device of the plurality of devices detected independently from the plurality of user inputs (see e.g. paragraph 0107: Ogawa discloses that the scene configuration screen is initially displayed so that each GUI component, e.g. slider, for adjusting a parameter of corresponding lighting equipment is initially set according to a predetermined default value or a value indicating a current lighting state.  Accordingly, it is apparent that in the absence of user input to a GUI component, the configuration setting for associated lighting equipment is based on such a value, i.e. on the state or default setting of the lighting equipment.).  Accordingly, Ogawa further teaches a method and system like that of claims 16 and 34, respectively.
	As per claims 17 and 35, Ogawa further teaches displaying a visual indicator when recording the plurality of configuration settings (see e.g. FIG. 5, annotated below, which 

    PNG
    media_image1.png
    308
    433
    media_image1.png
    Greyscale

Accordingly, Ogawa further teaches a method and system like that of claims 17 and 35, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application Publication to Ogawa cited above, and also over U.S. Patent No. 10,353,576 to Coffman et al. (“Coffman”).
As described above, Ogawa teaches a method and system like that of claims 1 and 19, respectively, which entail associating a plurality of configuration settings with a scene object, the plurality of configuration settings being based on a plurality of user inputs, and transmitting a plurality of control signals based on the plurality of configuration settings to control a plurality of devices.  Ogawa, however, does not explicitly teach creating, on a mobile device separate from the control device, an identifier for the plurality of configuration settings, and in response to creating the identifier, automatically activating a user interface on the control device, as is required by claims 2 and 20.
Coffman nevertheless teaches creating, on a mobile device, an identifier for a plurality of configuration settings (i.e. for a scene) for controlling a plurality of devices, and in response to creating the identifier and sharing the scene with another user, a user interface is automatically activated on the device of the other user, whereby the other user can further edit the scene (see e.g. column 57, line 39 – column 58, line 13; and column 84, line 27 – column 85, line 40).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ogawa and Coffman before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Ogawa so as to create, on a mobile device separate from the control device (e.g. another user’s mobile device), an identifier for the plurality of configuration settings, and in response to creating the identifier, automatically activate a user .

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application Publication to Ogawa cited above, and also over U.S. Patent Application Publication No. 2002/0101357 to Gharapetian (“Gharapetian”).
As described above, Ogawa teaches a method and system like that of claims 1 and 19, respectively, which entail associating a plurality of configuration settings with a scene object, the plurality of configuration settings being based on a plurality of user inputs, and transmitting a plurality of control signals based on the plurality of configuration settings to control a plurality of devices.  Ogawa, however, does not explicitly disclose that the plurality of configuration settings are recorded as a sequence based on an order of the plurality of user inputs, and wherein the plurality of controls signals are transmitted based on the sequence, as is required by claims 7 and 25.
Gharapetian nevertheless teaches recording a plurality of settings as a sequence (i.e. macro) based on an order of a plurality of associated user inputs, and transmitting a plurality of control signals that are based on the sequence to control a plurality of devices (see e.g. paragraphs 0022-0026).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ogawa and Gharapetian before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Ogawa such that the plurality of configuration settings are recorded as a sequence based on an order of the plurality of user inputs, and wherein the plurality of controls signals are transmitted based on the sequence, as is taught by Gharapetian.  .

Claims 8, 13, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application Publication to Ogawa cited above, and also over U.S. Patent Application Publication No. 2008/0198035 to Ebbe et al. (“Ebbe”).
As described above, Ogawa teaches a method and system like that of claims 1 and 19, respectively, which entail monitoring user interaction with a control device to control each of a plurality of devices including at least one first device and at least one second device.  Ogawa, however, does not explicitly disclose that the at least one first device comprises a stateful device configured for bidirectional communication with the control device, as is required by claims 8 and 26.  Moreover, while Ogawa discloses that the control device comprises a remote control device comprising a touch screen (see e.g. paragraphs 0017 and 0019-0022), Ogawa does not explicitly disclose that the remote control device is configured to transmit control signals via at least one of infrared and radio frequencies, as is required by claims 13 and 31.
Such teachings are nevertheless well-known in the art.  Ebbe, for example, teaches enabling a control device (i.e. a “master unit”) to control each of a plurality of devices (i.e. “slave units”) including at least one first device and at least one second device, whereby the plurality of devices are stateful and are configured for bidirectional (i.e. two-way) communication with the control device (see e.g. paragraphs 0001, 0008-0009, 0013-0016).  Ebbe further teaches that the control device is a remote control device configured to transmit control signals via at least one of infrared and radio frequencies (see e.g. paragraphs 0001, 0008 and 0053).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Ogawa and Ebbe before him prior to the effective filing date of the claimed invention, to modify .

Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application Publication to Ogawa cited above, and also over U.S. Patent Application Publication No. 2010/0052843 to Cannistraro (“Cannistraro”).
As described above, Ogawa teaches a method and system like that of claims 1 and 19, respectively, which entail recording, while monitoring user interaction with a control device, at least one configuration setting based on at least one user input provided to the control device.  Ogawa, however, does not explicitly teach displaying, on the control device while recording the plurality of user inputs, a communication error notification based on detecting a network disruption, and stopping recording the plurality of user inputs based on detecting the network disruption.
Similar to Ogawa, Cannistraro teaches enabling a control device to control each of a plurality of devices including at least one first device and at least one second device (see e.g. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ogawa and Cannistraro before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Ogawa so as to display, on the control device (e.g. while recording the plurality of user inputs), a communication error notification based on detecting a network disruption like taught by Cannistraro.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to readily identify devices that cannot be controlled, as evident from Cannistraro.  Further, via ordinary ingenuity, it would have been obvious to stop the recording, as least temporarily, based on detecting the network disruption, as this would prevent a scene from becoming erroneously configured, as would have been evident to one of ordinary skill in the art.  Accordingly, Ogawa and Cannistraro are considered to teach, to one of ordinary skill in the art, a computer-implemented method like that of claim 10, and a system like that of claim 28.

Claims 12, 18, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application Publication to Ogawa cited above, and also over U.S. Patent No. 11,003,147 to Smith et al. (“Smith”).
As described above, Ogawa teaches a method like that of claims 1 and 11, and a system like that of claims 19 and 29, which entail monitoring user interaction with a control device to control each of a plurality of devices including at least one first device and at least one second device.  Ogawa, however, does not explicitly teach determining that the at least one first device and the at least one second device have been used together based on a usage pattern, and in response to determining that the at least one first device and the at least second device have been used together based on the usage pattern, automatically displaying, on the control 
Similar to Ogawa, Smith teaches enabling a control device (e.g. a “controller”) to control each of a plurality of devices (i.e. “accessory devices”) including at least one first device and at least one second device (see e.g. column 4, lines 8-29; and FIG. 1).  Regarding the claimed invention, Smith further teaches determining that at least one first device and at least one second device have been used together based on a usage pattern, and in response to determining that the at least one first device and the at least second device have been used together based on the usage pattern, automatically displaying, on the control device, a user interface (i.e. a user interface for a “service group”) configured to control both the at least one first device and the at least second device (see e.g. column 16, line 59 – column 18, line 62; column 21, line 49 – column 22, line 19; and column 23, lines 6-54).  Moreover, Smith further teaches identifying user behavior patterns using e.g. the control device to control the plurality of devices, and pre-selecting the at least one first device for incorporation into a group and for monitoring user interaction based on the user behavior patterns (see e.g. column 16, line 59 – column 18, line 62; column 21, line 49 – column 22, line 19; and column 23, lines 6-54). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ogawa and Smith before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Ogawa so as to determine that at least one first device and at least one second device have been used together based on a usage pattern, and in response to determining that the at least one first device and the at least second device have been used together based on the usage pattern, automatically display, on the control device, a user interface configured to control both the at least one first device and the at least second device, 


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The WIPO Publication to Cipollo et al. cited therein describes techniques for defining and activating scenes in a home automation system.  The U.S. Patent to Kreiner et al. cited therein describes a mobile remote control device that provides an interface to control a plurality of electronic devices, and whereby a user can define macros that transmit a specific series of commands to one or more electronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
2/25/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173